Name: Commission Implementing Regulation (EU) NoÃ 531/2011 of 31Ã May 2011 amending Regulation (EC) NoÃ 1480/2004 laying down specific rules concerning goods arriving from the areas not under the effective control of the Government of Cyprus in the areas in which the Government exercises effective control
 Type: Implementing Regulation
 Subject Matter: plant product;  Europe;  agricultural policy
 Date Published: nan

 1.6.2011 EN Official Journal of the European Union L 146/4 COMMISSION IMPLEMENTING REGULATION (EU) No 531/2011 of 31 May 2011 amending Regulation (EC) No 1480/2004 laying down specific rules concerning goods arriving from the areas not under the effective control of the Government of Cyprus in the areas in which the Government exercises effective control THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 866/2004 of 29 April 2004 on a regime under Article 2 of Protocol 10 to the Act of Accession (1) and in particular Article 4(12) thereof, After consultation of the Line Regulation Committee (2), Whereas: (1) Commission Regulation (EC) No 1480/2004 (3) provides for a special regime for phytosanitary inspections of and reporting on goods which consist of plants, plant products and other objects covered by Part B of Annex V to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (4). (2) Trade and economic interaction on the island need to be enhanced in light of experience gained since Regulation (EC) No 1480/2004 entered into force. (3) Potatoes constitute the most important single product traded across the Green Line. (4) To increase the potato trade volume, potato producers in the areas not under the effective control of the Government of the Republic of Cyprus (hereafter called the Areas) should be allowed to grow second crop potatoes from farm saved seed potatoes produced in the Areas. (5) Farm saved seed potatoes in the Areas are grown directly from EU-certified seeds. (6) Positive experience in the Green Line potato trade since 2006 has shown that, provided that plant health inspections are performed by independent experts appointed by the Commission and that traceability is ensured, potatoes produced in the Areas do not pose an undue risk to plant health when introduced in the areas under the effective control of the Government of the Republic of Cyprus. As a consequence, certain restrictions imposed by Article 3(1) second subparagraph of Regulation (EC) No 1480/2004 can be lifted. (7) Independent phytosanitary experts appointed by the Commission will be further deployed to the Areas to provide the necessary assurance with regard to traceability and the phytosanitary status of potato crops. (8) Regulation (EC) No 1480/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1480/2004 is hereby amended as follows: (1) in Article 3(1), the second subparagraph is replaced by the following: In the case of potatoes, the independent phytosanitary experts shall verify that the potatoes in the consignment were grown directly from seed potatoes certified in one of the Member States or from seed potatoes certified in any other country for which the entry into the Union of potatoes intended for planting is not prohibited pursuant to Annex III to Directive 2000/29/EC or from farm saved seed potatoes which were, under supervision of the experts, grown as the first offspring of the certified seed potatoes referred to in this paragraph; (2) Annex III is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 161, 30.4.2004, p. 128. (2) Created according to Article 4(12) of Regulation (EC) No 866/2004. (3) OJ L 272, 20.8.2004, p. 3. (4) OJ L 169, 10.7.2000, p. 1. ANNEX ANNEX III Model of the Report of phytosanitary inspection referred to in Article 3(2)